             Case 4:19-cv-00172-CDL Document 38 Filed 12/17/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION


   KOSHA, LLC, et al.,

             Plaintiffs,
   v.                                                        Case No.: 4:19-cv-00172-CDL
   CLARENCE DEAN ALFORD, et al.,
              Defendants.
 _______________________________________/

                            UNOPPOSED MOTION FOR EXTENSION
                            OF TIME TO RESPOND TO COMPLAINT

        Defendant, CLARENCE DEAN ALFORD (“Mr. Alford”), by and through his undersigned

counsel, and pursuant to Local Rule 7.7 and Fed. R. Civ. P. 6(b), files this Unopposed Motion for

Extension of Time to Respond to Complaint (the “Motion”), and states in support thereof as

follows:

        1.       On November 27, 2019, Mr. Alford was served with a summons and a copy of the

Complaint. As such, Mr. Alford’s response to the Complaint is currently due by December 18,

2019.

        2.       Based on the complexity of this matter, the upcoming holidays, and undersigned

counsel’s schedule, Mr. Alford respectfully requests additional time, until January 20, 2020, to

respond to the Complaint.

                                      Memorandum of Law

        The Court has discretion under Local Rule 7.7 and Fed. R. Civ. P. 6(b) to grant Mr. Alford’s

 requested extension of time for good cause. This Motion is not being filed for purposes of delay,

 but an extension is necessary in order for Mr. Alford to properly respond. In this regard, Mr.
         Case 4:19-cv-00172-CDL Document 38 Filed 12/17/19 Page 2 of 2



 Alford respectfully submits that good cause exists to grant the extension. Specifically, the facts

 that underlie this case are complex and voluminous and will require additional time to formulate

 a response. Further, other pending matters, the upcoming holidays, and undersigned counsel’s

 schedule require a request for additional time.

                                   Local Rule 7.7 Certification

       Pursuant to Local Rule 7.7, undersigned counsel has conferred with counsel for Plaintiffs

 who do not oppose the requested relief.

       WHEREFORE, based on the foregoing Defendant, CLARENCE DEAN ALFORD,

 respectfully requests an Order granting him an extension of time to January 20, 2020 within

 which to respond to the Complaint.

       Respectfully submitted this 17th day of December, 2019.

                                                       THE EIDSON LAW FIRM, P.A.

                                                       By: /s/ James C. Eidson
                                                       JAMES C. EIDSON, Esq.
                                                       Georgia Bar No.: 283652
                                                       401 Rusmor Street
                                                       Orange Park, FL 32073
                                                       Telephone: (904) 990-8080
                                                       Facsimile: (904) 990-1768
                                                       james@eidsonlawfirm.com




                                CERTIFICATE OF SERVICE

       I HEREBY certify that on this 17th day of December, 2019, a true and correct copy of the
foregoing document was furnished electronically to all interested parties through the Court’s
CM/ECF system.

                                                       /s/ James C. Eidson
                                                       James C. Eidson, Esq.



                                                   2
